Citation Nr: 1012714	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to 
February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case has been advanced on the 
docket.

An August 2009 rating decision denied the Veteran 
entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  The Veteran has 
not expressed disagreement with the August 2009 RO decision, 
and the issue of entitlement to a TDIU is not before the 
Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of pain 
and functional impairment comparable to limitation of 
flexion to no less than 60 degrees and limitation of 
extension to no less than 5 degrees, with no incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with 
spondylolisthesis at L5-S1 have not been met at any time 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

As the October 2006 rating decision granted service 
connection for low back disability, such claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the effective date or disability rating 
assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  
Rather, the Veteran's appeal as to the effective date and 
disability rating assigned triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is 
only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the 
law.

The Board observes that the February 2008 statement of the 
case (SOC) set forth the relevant criteria for rating the 
Veteran's back disability, and the October 2006 VCAA letter 
contained notice regarding the assignment of an effective 
date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  In August 2007 
and February 2009 the Veteran underwent a VA spine 
examination that addressed the matters presented on the 
merits by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they 
considered the pertinent evidence of record, and included an 
examination of the Veteran and elicited his subjective 
complaints.  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the 
facts found, must be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if 
the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

The September 2007 rating decision granted service 
connection for degenerative disc disease of the lumbar spine 
with spondylolisthesis at L5-S1 and assigned a 20 percent 
rating, effective February 24, 2006.

Evidence in the claims file includes VA spine examinations 
dated in August 2007 and February 2009 reflecting 
assessments of L5-S1 spondylolisthesis with degenerative 
joint disease, degenerative disc disease, and spinal 
stenosis.  The Veteran has complained of increasing back 
pain over time as well as increasing numbness in his lower 
extremities down to his toes.  He indicated that he had more 
difficulty walking and also complained of stiffness in his 
back.  His walking was limited to one block and he could 
only sit or stand for 15 minutes.  At the August 2007 VA 
examination the Veteran noted that he had last worked ten 
years prior as a mechanic.  Range of motion of the lumbar 
spine was forward flexion to 60 degrees (August 2007 and 
February 2009 VA spine examinations) and backward extension 
to 5 degrees (August 2007 and February 2009 VA spine 
examinations).  An October 2009 VA peripheral nerves 
examination revealed that the Veteran could not ambulate and 
was using a wheelchair and living in an assisted living 
facility.

Consideration must be given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Code 5243, intervertebral disc syndrome, which states that 
intervertebral disc syndrome may also be evaluated based on 
the total duration of incapacitating episodes over the past 
12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the last 12 months.  
Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

At the August 2007 and February 2009 VA examinations the 
Veteran specifically denied that he had any low back 
incapacitating episodes.  As the medical evidence does not 
show intervertebral disc syndrome manifested by 
incapacitating episodes of a total duration of at least 4 
weeks, the criteria required for a 40 percent evaluation 
under Diagnostic Code 5243 have not been met or 
approximated.

Lumbosacral strain or degenerative arthritis of the spine 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  
A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(for lumbosacral strain) and Diagnostic Code 5242 (for 
degenerative arthritis of the spine).

A rating in excess of 20 percent is not warranted, as the 
Veteran had forward flexion of the thoracolumbar spine 
greater than 30 degrees (60 degrees at both the August 2007 
and February 2009 VA examinations), thus not meeting the 
criteria for a rating in excess of 20 percent under the 
General Rating Formula for Disabilities of the Spine.

The Board has also accounted for additional functional 
limitation due to factors such as pain and weakness.  38 
C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this regard, the Veteran has 
complained of back pain and stiffness.  As specifically 
noted by the August 2007 and February 2009 VA examiners, 
however, repetitive motions of the lumbar spine revealed no 
additional functional impairment due to pain, weakness, 
fatigability, or incoordination so as to support a rating in 
excess of 20 percent under the rating schedule.

The Board notes that as instructed by Note (1) to the 
General Rating Formula for Disabilities of the Spine, 
associated objective neurological abnormalities should be 
rated separately under an appropriate Diagnostic Code.  In 
this regard, the Board notes that an August 2007 VA examiner 
specifically noted that the Veteran's urinary and bowel 
symptoms were unrelated to his service-connected back 
disability.

The Board notes that bilateral lower extremity 
polyneuropathy has been diagnosed.  An October 2009 VA 
peripheral nerves examiner indicated that the Veteran's 
right lower extremity polyneuropathy was likely related to 
his service-connected back disability; the examiner also 
stated that the Veteran's left lower extremity was within 
normal limits.  As an April 2009 hospitalization had shown 
bilateral lower extremity symptoms, another opinion was 
requested.  After reviewing the Veteran's claims file, and 
after noting that the Veteran was on renal dialysis, a 
November 2009 VA physician stated as follows:

The veteran had a EMG on [August 2008 
and May 2009] and a lumbar MRI on 
4/2/2009.  These were all added to the C 
file.  Both EMG studies showed a distal 
length dependent sensorimotor 
polyneuropathy.  This is suggestive [of 
a metabolic] or age related neuropathy 
and is not what would be expected from 
lumbar disk disease which would cause a 
[non-length] dependent FOCAL neuropathy 
and not a polyneuropathy.  Neither study 
showed a radiculopathy related to a 
lumbar disk herniation.  It is possible 
that an individual could have a 
polyneuropathy from severe spinal 
stenosis due to compression of the 
spinal cord.  This is not the case with 
him as he has an MRI dated 4/8/2009 that 
does not show significant cord 
compression.

The November 2009 VA physician concluded that the Veteran's 
bilateral lower extremity polyneuropathy was not related to 
his service-connected back disability and was more likely 
related to a metabolic condition such as chronic renal 
failure.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
October 2009 VA examiner's opinion has less probative value 
than the November 2009 VA physician's opinion.  
Significantly, the Board notes that the October 2009 VA 
examiner's opinion was based on the "asymmetric and 
unilateral nature" of the Veteran's polyneuropathy symptoms.  
Thus, while the October 2009 VA examiner did note the 
results of the Veteran's EMG and MRI studies, and did 
provide a rationale for the opinion expressed, the opinion 
was based on the Veteran having only right lower extremity 
polyneuropathy, as opposed to his most recent assessment, 
bilateral polyneuropathy.

As such, the Board finds the November 2009 VA physician's 
opinion to be more persuasive, and, the Board notes that an 
August 2008 VA neurosurgical resident also opined that the 
Veteran's lower extremity symptoms were not due to lumbar 
pathology and were more likely related to a systemic 
disease.

In short, the Board finds that no additional or higher 
rating is warranted in this case under Note (1) to the 
General Rating Formula for Disabilities of the Spine.  As 
such, an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
spondylolisthesis at L5-S1 is not warranted.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences back pain and 
weakness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences due to his back 
disability.  However, as with the medical evidence of 
record, the account of the Veteran's back symptomatology 
describes a rating consistent with the rating that has been 
assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence 
to permit a favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the Veteran's service-connected low 
back disability is not so unusual or exceptional in nature 
as to render his assigned schedular ratings inadequate.  The 
Veteran's disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level 
of occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's low back 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine with spondylolisthesis at 
L5-S1 is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


